Citation Nr: 1113352	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  09-23 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right wrist sprain.

2.  Entitlement to service connection for a medial collateral ligament strain, right knee.

3.  Entitlement to service connection for a left ankle sprain.

4.  Entitlement to service connection for sinus bradycardia.

5.  Entitlement to service connection for allergic rhinitis.

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to service connection for diarrhea, claimed as a gastrointestinal infection.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for right side flank pain.

10.  Entitlement to service connection for high cholesterol.  

11.  Entitlement to service connection for cysts of the scrotum, claimed as a genital and testicle disorder.

12.  Entitlement to service connection for plantar wart removal from the left foot, claimed as a bunion.

13.  Entitlement to service connection for numbness, left leg.

14.  Entitlement to service connection for pain and numbness of the left arm, claimed as associated with service-connected spondylosis of the cervical spine.

14.  Entitlement to a compensable initial evaluation for a chest scar.

15.  Entitlement to an initial rating in excess of 10 percent for left cubital tunnel syndrome.

16.  Entitlement to an initial rating in excess of 10 percent for right shoulder, status post acromioplasty with impingement syndrome.

17.  Entitlement to an initial rating in excess of 10 percent for status post, arthroscopic repair, left knee plica.

18.  Entitlement to an initial rating in excess of 10 percent for left shoulder impingement syndrome.

19.  Entitlement to an initial rating in excess of 10 percent for tinnitus.



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to September 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issue of service connection for erectile dysfunction has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of service connection for a right wrist sprain, a medial collateral ligament strain of the right knee, a left ankle sprain, sinus bradycardia, allergic rhinitis, sinusitis, diarrhea, hypertension, right side flank pain, high cholesterol, cysts of the scrotum, plantar wart removal from the left foot and numbness of the left leg as well as increased ratings for a chest scar, left cubital tunnel syndrome, a right shoulder disability, left knee plica,  left shoulder impingement syndrome and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has moderate left compressive neuropathy of the ulnar motor nerves across the elbow which is related to active service.


CONCLUSION OF LAW

Moderate left compressive neuropathy of the ulnar motor nerves across the elbow was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim of service connection for pain and numbness of the left arm.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2010) or 38 C.F.R. § 3.159 (2010).

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Turning to the evidence of record, the Board notes that an in-service private operative report indicates that the Veteran had left ulnar nerve decompression of the elbow during December 2003.  

A January 2009 private treatment report indicates results of a July 2003 in-service Electromyography (EMG); the testing showed moderate left compressive neuropathy of the ulnar nerves across the elbows.  

The Veteran was afforded a VA neurologic examination in January 2009.  At that time, he complained of constant numbness, tingling and pain throughout the entire left arm and hand.  The impression was ulnar neuropathy across the left elbow, with no evidence of carpal tunnel syndrome.  

The Board additionally notes that the Veteran had occupational therapy at the Charleston VA Medical Center (VAMC) for left ulnar neuropathy.

Thus, as the Veteran had in-service treatment for left compressive neuropathy of the elbow, with treatment and symptomatology continuing to the relevant period, the Board finds that service connection is in order for such disability.  Indeed, the disorder has been distinguished from carpal tunnel syndrome and there is no other evidence suggesting a non-service cause for the current symptoms.  The evidence is then at least in equipoise, enabling a grant of the benefit sought on appeal.  

The Board acknowledges that the Veteran has claimed this condition as secondary to his service-connected cervical spine disability.  However, as the current left compressive neuropathy of the elbow is directly related to active service, the Board finds it unnecessary to determine if such condition is secondary to his service-connected cervical spine disability.


ORDER

Entitlement to service connection for left compressive neuropathy of the ulnar motor nerves across the elbow, claimed as pain and numbness of the left arm, is granted, subject to governing criteria applicable to the payment of monetary benefits.


REMAND

A review of the record reflects that the Veteran has filed a notice of disagreement with the RO's April 2007 rating decision on issues of service connection for a right wrist sprain, a medial collateral ligament strain of the right knee, left ankle sprain, sinus bradycardia, allergic rhinitis, sinusitis, diarrhea claimed as a gastrointestinal  infection, hypertension, right side flank pain, high cholesterol, cysts of the scrotum, plantar wart removal from the left foot, and numbness of the left leg, as well as increased ratings for a chest scar, left cubital tunnel syndrome, a right shoulder disability, left knee plica, left shoulder impingement syndrome, and tinnitus.  A statement of the case has not been issued as to these claims.  Accordingly, the Board is required to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC, the claims should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, this issue is REMANDED for the following action.

The RO should undertake all actions required by 38 C.F.R. 
§ 19.26, including issuance of a Statement of the Case, so that the Veteran may have the opportunity to complete an appeal on these issues (if he so desires) by filing a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


